Citation Nr: 1706609	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  06-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to July 23, 2010, for a lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 40 percent since July 23, 2010, for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served in the Navy from April 1984 to October 1984, from February 1991 to May 1991, and from March 1992 to March 1996; in the Marine Corps from February 1987 to March 1987; and in the Army from January 1997 to April 1997 and from December 2003 to March 2005.  He also was a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As discussed in previous Board decisions, a Decision Review Officer (DRO) later assigned a 20 percent rating for the lumbar spine disability effective the date of service connection.  In April 2010, the Board remanded the matter for additional development.  Then, a March 2012 rating decision increased the rating for the lumbar spine disability to 40 percent effective July 23, 2010.  In a September 2012 decision, the Board denied the claim for a higher initial rating and the Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in a May 2013 Orde, the Court remanded the claim for readjudication in accordance with the joint motion.  The remainder of that Board decision was left undisturbed.

In June 2014 and September 2015 decisions the Board remanded the claim for further development.  

In an August 2014 decision, the RO granted separate ratings for right and left lower extremity radiculopathy and assigned 10 percent ratings, effective August 27, 2013.  As the Veteran did not file a notice of disagreement within a year of the issuance of this decision, the Board will not address these issues.  See 38 C.F.R. § 20.302 (a) (West 2014); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2005 to August 2013.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in a May 2016 written statement the Veteran withdrew his appeal of entitlement to an initial rating in excess of 40 percent since July 23, 2010, for a lumbar spine disability.

2.  Prior to July 23, 2010, the Veteran's lumbar spine disability more closely approximated the criteria for a 40 percent rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of entitlement to an initial rating in excess of 40 percent since July 23, 2010, for a lumbar spine disability have been met.  38 U.S.C.A. § 710 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a 40 percent rating prior to July 23, 2010, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.
Here, in a May 2016 letter, the Veteran stated "in the above SSOC, I believe the VA erred in understanding the original intent of my appeal.  I wasn't trying to increase from 40 percent.  The issue was an increase from 20 percent to 40 percent retroactive to my original claim that was granted in 2005."  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review this, and it must be dismissed.

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in July 2005, December 2005 and July 2010.  As noted in the JMR, the VA examiners did not specifically address the criteria set forth in DeLuca and Mitchell.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Board also notes that in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  However, in this case, the Board is granting a 40 percent rating based on the Veteran's functional loss and painful motion.  As such, the Veteran is in receipt of the highest rating possible based on range of motion.  Additionally, in order for the Veteran to be entitled to a rating in excess of what is granted herein, the Veteran must have ankylosis of the entire spine and as will be discussed below, there is no evidence that the Veteran has ankylosis of the entire spine.  As such, the Board finds that an additional remand to address such criteria is not necessary.

The Board also finds that the RO has substantially complied with the April 2010, June 2014 and August 2015 Board remand directives which included obtaining outstanding medical treatment records, attempting to obtain National Guard Records, affording the Veteran new VA examinations and providing the Veteran with a statement of the case in regards to the claim of entitlement to an earlier effective date for the assignment of a 20 percent evaluation for a left shoulder disability.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's service-connected lumbar spine degenerative joint disease spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for degenerative arthritis of the spine and intervertebral disc syndrome.  Under the General Rating Formula for Diseases and Injuries of the Spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id. 

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, a January 2005 service treatment record shows that the Veteran reported a 10 month history of low back pain that worsened with riding on rough roads.  The Veteran denied any trauma or bowel or bladder problems.  His spine had 5/5 strength and full active range of motion, with no atrophy, deformity or discoloration noted.  The Veteran's spine was not tender to palpation, and straight leg raising sign was negative.  The Veteran was diagnosed with low back pain.  The Veteran's February 2007 separation physical shows that the Veteran was noted as having a history of vertebral subluxation, herniated disc and pinched nerve in July 2000.  The Veteran's February 2007 discharge physical noted that the Veteran's spine was normal and diagnosed lumbosacral back pain that was asymptomatic.  

A June 2005 VA x-ray revealed mild degenerative joint disease is at the L5-S1 level.  There were no other abnormalities seen at the lumbar spine.

The Veteran was afforded a VA examination in July 2005.  The Veteran reported that after a long vehicle ride in service he started to have low back pain.  The Veteran reported that he has had no injections, no physical therapy and no previous history of injuries.  There were no current medications and no assistive devices.  The Veteran reported occasional pain in his low back with his activities of daily living in his occupation as he was currently employed as a chiropractor.  The Veteran stated that he mainly fatigues earlier.  He had generalized aches with repetitive motion and he was also limited in aerobic and impact activities.  He could not do any type of cardiovascular running because of the multiple joint aches.  The Veteran reported that prolonged sitting aggravated his back or prolonged driving.  The Veteran reported that he had not had any episodes in the past 12 months in which a physician had prescribed bedrest.  He reported pain and stiffness but no swelling, heat, redness instability or locking in the above joints.  

On physical examination, the Veteran had forward flexion in an upright position to 90 degrees of flexion without pain.  Extension was 0 to 10 degrees without pain.  Left lateral flexion was to 30 degrees without pain.  Right lateral flexion was to 30 degrees.  The examiner noted that right lateral flexion from 20 to 30 degrees caused pain with repetitive motion.  There was no weakness or lack of endurance following repetitive use on examination but he did have pain with right lateral flexion but no pain with rotation.  He had rotation of 30 degrees both ways.  He had no focal areas of spasm or tenderness.  He had negative straight leg raise bilaterally.  His neuro-motor sensory deep tendon reflexes and gait were normal.  The examiner diagnosed multiple joint pains.  The examiner concluded that the Veteran did not have any limitation of motion.  The examiner noted that he did not have any specific diagnosis for his joint pains or aches.  The examiner concluded that the Veteran had excellent ranges of motion and no limitations.  

On his October 2005 notice of disagreement the Veteran reported that even though he did not report his spine was tender during his examination, his spine does become tender to palpation and during the repetitive motions and strain necessitated by the positions demanded in the course of his duties as a chiropractor.  The Veteran also reported that he has swelling and instability along with pain after prolonged periods of repetitive motion.  The Veteran also reported that he did not have swelling, heat, redness, instability or locking.  The Veteran reported that he does not experience "locking" because he can recognize the symptoms and he stops his actions prior to the actual locking because he does not want to further exacerbate the injury.  

An October 2005 VA treatment record shows that the Veteran was employed as a chiropractor.  

A November 2005 VA treatment record shows that the Veteran was diagnosed with lumbago.

A November 2005 VA treatment record shows that the Veteran was noted as having L5-S1 degenerative joint disease with restricted range of motion.  

The Veteran was afforded another VA examination in December 2005.  He denied surgery, injections or physical therapy.  He did not use any assistive devices.   He denied constant pain, radiation of pain or an effect on his ability to walk.  Aggravating factors included bending and twisting while doing his job as a chiropractor.  He denied any incapacitating episodes requiring prescribed bedrest over the prior 12 months.  He stated that he had flare-ups several times a month that reach moderate 5/10 pain and slows his work down as a chiropractor.

On physical examination, forward flexion was to 60 degrees and with pain was to 60 to 90 degrees.  Extension was pain free from 0 to 10 degrees and with pain at 10 to 30 degrees.  Lateral flexion to the right was pain-free from 0 to 20 degrees and with pain at 20 to 30 degrees.  Lateral flexion on the left was pain-free at 0 to 26 degrees and with pain at 26 to 30 degrees.  Rotation to the right was pain-free from 0 to 40 degrees and to the left rotation was pain-free at 0 to 38 degrees and with pain from 38 to 40 degrees.  The range of motion measured above was additionally limited following repetitive use on this examination due to pain resulting in a 10 degree further reduction in extension of the lumbar spine.  The total endpoint was 0 to 20 degrees and also resulting in a 10 degree further reduction in right lateral flexion with a total endpoint of 0 to 20 degrees.  There were no spasms or tenderness.  Straight leg raises were negative bilaterally.  Neurological motor examination was 5/5 with adequate bulk and tone.  Sensory was intact to light touch, vibration and position.  Deep tendon reflexes were 2+ and symmetrical and his gait was normal.  X-rays of the lumbar spine showed mild degenerative disease at L5-S1 levels.  The examiner diagnosed degenerative joint disease of L5-S1.  

VA treatment records dated December 2005 to January 2009 show that the Veteran was treated for back pain.  

An April 2007 statement from the Veteran's employer noted that the number of patients the Veteran was caring for per week worsened his low back condition.  It was noted that as a result, it was necessary for the Veteran to seek other employment which was not as strenuous on his low back.  It was noted that as the number of patients increased so did the Veteran's low back pain which made his job more difficult to perform.  It was also noted that a patient reported the Veteran was having difficulty moving and appeared stiff.  

A November 2007 statement from a private physician noted that the Veteran was under his care for persistent disc herniation of the L5 level.  It was noted that this disc problem may require adjustment occasionally, perhaps indefinitely.  It was noted that the Veteran was advised to be watchful of his lower spine during work duties.  He was advised to take care while bending and providing services for his clients which may require exertion of the lumbar spine.  

A November 2007 statement from a warrant officer recruiter noted that the Veteran was preparing his final draft for application to the Warrant Officer program before he was discharged from the National Guard due to disabilities incurred on active duty in Iraq.  The recruiter stated that had the Veteran not received injuries limiting his ability to perform his military duties, he would have submitted his completed application for Warrant Officer Candidate School.  

A July 2008 statement from a private physician noted, in relevant part, that a June 2000 radiological examination revealed anterior aspect of the intervertebral disc space of the L5-S1 was 11mm, and the posterior aspect of the intervertebral disc space was 7mm.  It was noted that a June 2008 radiological examination revealed anterior aspect of the intervertebral disc space of the L5-S1 was 5mm and the posterior aspect of the intervertebral disc space was 3mm.  It was noted that the intervertebral disc space of L5-S1 had degenerated well over 50 percent.

An April 2009 VA treatment record shows that the Veteran was noted as tender at L3-4 with decreased flexion and extension and good rotation.  

An April 2009 private x-ray revealed degenerative and posttraumatic change in the upper lumbar region with more significant advanced degenerative disc disease at L5-S1 with a slight degenerative retrolisthesis.

Private treatment records dated June 2009 to November 2009 show that the Veteran was treated for low back pain.  

A November 2009 VA x-ray revealed multilevel degenerative disc disease most pronounced at L5 and S1 and L1-L2.  

A November 2009 VA treatment record noted that the Veteran had to take more days off because of mental health issues.  

In an April 2010 statement, the Veteran's father reported that he was no longer able to do regular yard work due to back pain.  

In an April 2010 statement, the Veteran's mother reported that since the Veteran returned from Iraq with a back injury he had been limited in his physical activities.  She reported that he could not run, lift, stoop or do chores around his home as he could before the injury.  She reported that the Veteran also had to quit working in his career as a Doctor of Chiropractic because it aggravated his back injury to the point of becoming severely painful to move in the slightest amount.  

The Veteran was afforded another VA examination in July 2010.  The examiner noted that there was a November 2009 x-ray showing spondylosis and degenerative disk disease of L5-S1 and L1 and L2.  The examiner noted that in addition, there was an indeterminate wedging of T12 and L1.  The Veteran reported that he had constant pain, moderate, that was 6 out of 10 and that radiated into both feet.  He reported that it did not affect his ability to walk and he did not have any prescribed bedrest due to incapacitation.  The Veteran reported that he received doctor of chiropractic care once a week and receives stimulation therapy.  In regards to functional impairment, the examiner noted that the Veteran was currently employed as a health tech at VA Florence and his back limited his lifting and bending.  The examiner noted that the activities of daily living and chores were affected.  The Veteran reported that he has flare-up of pain about two days per week that was severe, 8 out of 10 and would last one to two days.  The Veteran reported that he uses the assistive device of handrails up and down stairs and he uses pillows in between his legs to manage his lumbar spine condition.  

On range of motion testing, flexion with pain was 0 to 40 degrees.  Extension with pain was 0 to 10 degrees.  Lateral flexion right and left with pain was 0 to 20 degrees and rotation right and left with pain was 0 to 22 degrees.  The range of motion of the lumbar spine measured above was additionally limited following repetitive use due to pain resulting in a 10 degree further reduction in flexion.  The range of motion was 0 to 30 degrees.  There was grade 2 moderate spasms and tenderness.  Straight leg raises were positive for neurological complaints at 20 degrees.  There was also positive Gaenslen's sign bilaterally.  Motor was symmetrical, strength was 5/5, gastrocnemius on the right was 38 cm and the left was 37 cm.  Sensory was diminished in the L5-S1 dermatome on the right and the S1 dermatome on the left.  His gait was antalgic and stiff.  The examiner noted that clinical and diagnostic studies of June 2010, showed degenerative disk disease L1-L2 and L5-S1 with little interval change from November of 2009.  The examiner diagnosed lumbar spondylosis and lumbar degenerative disk disease with evidence of bilateral lumbar radiculopathy on examination.  

Based on the above, the Board finds that the symptoms of the Veteran's low back warrant a 40 percent rating prior to July 23, 2010.  The Board acknowledges that prior to July 23, 2010; the Veteran's range of motion was at worst to 60 degrees with pain.  However, during this period the Veteran's low back pain was repeatedly noted as manifested by pain, limitation of motion, pain on repetitive motion, flare-ups and stiffness.  Additionally, the Veteran's symptoms were noted to cause functional impairment in activities of daily living and occupational activities.  Crucially, the Board notes that the DRO assigned a 40 percent rating based on the July 2010 VA examination findings.  Other than range of motion demonstrated on VA examination, the Board finds no persuasive demonstrative evidence to distinguish between the two periods as it relates to the complained of symptoms. Thus, the Board resolves reasonable doubt in favor of the Veteran that when he experienced what he described as a severe exacerbation of his symptoms, his back disability more nearly approximated the 40 percent rating.  In so finding, the Board also finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability prior to July 23, 2010.  The Board notes that the evidence of record is absent of any findings or notations that the Veteran has ankylosis of the spine, as required for the next higher rating.

The Board also finds that a rating is not warranted based on incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes requiring physician prescribed bedrest in the VA examinations by either the Veteran or the examiners.  Instead, the examiners specifically noted that the Veteran has not had any incapacitating episodes in the 12 months prior to the examinations.  

Finally, the Board finds that the evidence of record is also against assigning separate ratings, other than those already assigned, for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1 (2016).  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back disability.  See 38 C.F.R. § 3.159 (a)(1) (2016).  

In this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Other Considerations



EXTRA-SCHEDULAR - 38 C.F.R. § 3.321(b)(1)

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  Again, the Board notes that the Veteran's symptoms include pain, limitation of motion, and pain on repetitive motion, flare-ups and stiffness.  The Board finds that the Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran is in receipt of a TDIU.  Thus, the issue of entitlement to a TDIU has been decided.  Therefore, the Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Indeed, the parties to the May 2013 JMR did not find that the issue of entitlement to a TDIU had been raised under Rice.  Accordingly, the Board finds that further consideration of a TDIU is not warranted for this period.

ORDER

The appeal of the claim of entitlement to an initial rating in excess of 40 percent since July 23, 2010, for a lumbar spine disability is dismissed.  

Entitlement to a 40 percent rating prior to July 23, 2010, for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


